t c summary opinion united_states tax_court irene lucille griffen petitioner v commissioner of internal revenue respondent docket no 8098-04s filed date irene lucille griffen pro_se miriam c dillard for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at relevant times the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of her tax_liability of dollar_figure for the issue for decision is whether the appeals officer abused her discretion in sustaining a proposed levy to collect petitioner’s unpaid income_tax_liability the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in bristol virginia at the time the petition was filed a petitioner’s tax_return background petitioner timely filed her form_1040 u s individual_income_tax_return for as a head_of_household on that return she claimed four dependency_exemptions and an earned_income_credit for two qualifying children respondent issued petitioner a refund of dollar_figure respondent later notified petitioner that her return was being examined because another individual had claimed the same children respondent requested documentation to verify petitioner’s claimed exemptions and credit petitioner submitted a copy of her daughter’s driver’s license social_security card and birth certificate she also submitted copies of her two granddaughters’ social_security cards and hospital birth records on date respondent issued to petitioner a notice_of_deficiency by certified mail in which respondent determined that petitioner is not entitled to head_of_household filing_status dependency_exemptions or the earned_income_credit the irs subsequently sent other correspondence concerning petitioner’s case to the same address s e 26th street morriston florida which petitioner received petitioner submitted canceled checks and utility statements in an attempt to obtain reconsideration of the deficiency respondent reviewed the documentation and notified petitioner of respondent’s refusal to change the determinations set forth in the notice_of_deficiency b respondent’s collection actions respondent withheld petitioner’s federal_income_tax refund and applied it toward the outstanding tax_liability for respondent also withheld petitioner’ sec_2001 and sec_2002 federal_income_tax refunds and applied them toward her balance on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely filed a form request for a collection_due_process_hearing hearing in which she asserted that she did not owe the taxes because the liability had been discharged in a chapter bankruptcy proceeding in c petitioner’s appeals hearing during the telephonic hearing petitioner told appeals officer carolyn jackson ms jackson that she had previously given the auditor all of the information requested she stated that as soon as she received the notice_of_deficiency she gave the auditor additional information to verify the earned_income_credit dependency_exemptions and head_of_household filing_status petitioner said she never heard from the auditor again regarding her consideration of the additional information she also stated that she had filed for bankruptcy and had been told that her slate had been wiped clean ms jackson discussed with petitioner installment agreements and the possibility of placing her account in currently not collectible status when petitioner indicated that she wanted to discuss the options in greater detail at a later date ms jackson set up a telephonic conference for date on that date petitioner called and indicated she would not be able to participate because her daughter was ill ms jackson rescheduled the conference to date on that date ms jackson was unable to contact petitioner and petitioner did not contact her to reschedule or to discuss the case on date ms jackson sent petitioner a notice_of_determination sustaining respondent’s proposed levy as the appropriate means of collecting petitioner’s unpaid liability for the tax_year discussion sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection see 114_tc_604 114_tc_176 in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability sec_6330 provides issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability on date respondent sent a notice_of_deficiency to petitioner’s s e 26th street address the notice was sent by certified mail but petitioner contends that she does not recall receiving a notice_of_deficiency and no petition for redetermination was filed with this court petitioner received mail subsequently sent to that address the notice_of_determination indicates that at the appeals_conference on date petitioner admitted receiving the notice_of_deficiency and that her address had not changed petitioner’s only evidence on the issue is that she does not recall receiving the notice_of_deficiency the court concludes that petitioner received the notice_of_deficiency because petitioner received the notice_of_deficiency and failed to file a petition with this court petitioner was not able to challenge her underlying tax_liability in the appeals_office hearing assuming arguendo that petitioner were permitted to challenge the underlying liability she has failed to present sufficient evidence to support her position where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the court reviews only whether the appeals officer’s refusal to accept petitioner’s oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 petitioner alleges that her tax_liability was discharged in her chapter bankruptcy proceeding the supreme court has stated in 535_us_43 that a discharge under the bankruptcy code does not extinguish certain tax_liabilities for which a return was due within three years before the filing of an individual debtor’s petition u s c secs a a a a i or to put it another way an income_tax is a nondischargeable priority claim against the estate if it relates to a tax_return whose due_date including extensions was within years of the commencement of the bankruptcy case u s c sec_507 petitioner filed a bankruptcy petition on date which was discharged on date the tax_liability is therefore nondischargeable because it relates to a tax_return the due_date of which including extensions was within years of the date the bankruptcy petition was filed u s c secs a a a petitioner did not pursue her opportunities to discuss collection alternatives with ms jackson she also failed to submit any financial information for ms jackson to consider having reviewed the entire record the court cannot find that the determination sustaining respondent’s proposed levy was an abuse_of_discretion accordingly collection by levy of petitioner’s unpaid tax_liability reflected in the notice_of_determination may proceed reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
